Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,12,14 and 18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuji (JP 2015-150633) in view of;
Lamminger (2014/0360313)
Kramlich (2010/0218639)
Ipatenco (2010/0050845)
Fox (2006/0289258)
Peterson (9,132,568)
Martin et al.(7,654,483)
Lemire (5,862,715)
Anderson (5,134,898)
Musso (2,632,242)




a cutting device main body (pivoting part holding saw blade, see figure 1); 
a table (14a, etc.) configured to receive a workpiece; 
a left/right inclination shaft (19) (i) configured to support the cutting device main body such that the cutting device main body can be inclined with respect to the table in a left-to- right direction and (ii) having a first axis of rotation; 
a transmission rod (171) having a second axis of rotation that is spaced from the first axis of rotation of the left/right inclination shaft; 
an operation knob (11) (i) at a first end of the transmission rod, (ii) that is coaxial with the transmission rod, and (iii) being configured to rotate with the transmission rod to fix an inclination angle of the cutting device main body when the operation knob and the transmission rod are rotated; 
a monolithic pulley (upper 191, figure 12) at a second end of the transmission rod;  
a shaft pulley (lower 191, figure 12) on the left/right inclination shaft; 
a belt (176) that operatively connects the monolithic pulley and the shaft pulley; 
a protective cover (13) that (i) is removably attached to the cutting device main body and (ii) covers the monolithic pulley, the shaft pulley and the belt; and 

a rotational operation of the operation knob (11) and the transmission rod (171) is transmitted to the left/right inclination shaft via the monolithic pulley (upper 191), the 
the inclination angle of the cutting device main body is fixed by increasing the fastening force in accordance with a degree of the rotational operation of the operation knob and the transmission rod; and 

As seen above, Shuji shows all of the recited features except for the click mechanism and the relationship of the click mechanism with the pulley, which has been lined through by the Examiner for emphasis.
Examiner notes that it is well known for operating knobs to have an audible and tactile feedback in the form of a click mechanism with recesses on the radial face of the rotating part.  
To drive home how common this is, Examiner will cite numerous references from different fields of endeavor and different environments.
In a control knob for appliances, Lamminger notes in paragraph 0002 this is for securing the knob in location and for providing tactile feedback.
In a motor vehicle dash knob, Kramlich notes in paragraph 0010 this provides haptic feedback and assists in locking the knob in place.

In a chainsaw bar clamping knob, Peterson notes on line 46-56 of column 3 this is for tactile sensations and for resisting unwanted rotation.
In a fishing reel, Martin teaches this on lines 26-30 of column 5 that this is for audible and tactile feedback and knob location retention.
In a generic control knob, Lemire teaches on lines 7-9 of column 1 that this is for providing the user with tactile signals.
In a rotary switch, Anderson teaches on lines 5-7 of column 1 that this is for tactile feedback.
In a razor blade position adjustment knob, in the paragraph spanning columns 2 and 3, Musso teaches this is for maintaining the rotary position of the knob.
It would have been obvious to one of ordinary skill to have provided Shuji’s operation knob with a click mechanism, as taught by the above references, in order to provide an audible and tactile feedback, and also to help secure the knob in position.
If there is any doubt about the propriety of employing this type of tactile feedback system in a saw, note that Peterson employs this in a chain saw, and Musso employs this in a razor.  Ipatenco, while not showing details, does suggest a tactile feedback click mechanism in a blade positioning knob in a miter saw, the same field of endeavor as Applicant.

If there is any doubt about the propriety of placing the click mechanism spaced from the control knob, note that Kramlich and Anderson both have their click mechanisms on rotating parts spaced from the control knob.  Furthermore, as per MPEP 2144.04(VI)C, this constitutes a rearrangement of parts that does not modify the operation of the device.  Moving the click mechanism from the knob to Shuji’s pulley on the same rotational shaft has no unpredictable effect on how the device works, and thus this is considered to be an obvious design choice.
In regard to the detents being a monolithic part of the pulley, The Courts have long ruled that the unity or diversity of parts an obvious engineering choice.  See MPEP 2144.04(V)B and In re Larson, quoted here “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."  This is particularly true when there are no unexpected results, as in this case.  It would have been obvious to one of ordinary skill to have further modified Shuji by making the detent recesses of the click mechanism monolithic with the pulley, in order to reduce the number of parts needed.
With respect to claim 3, see Shuji’s figures 1 and 2. 
In regard to claim 12, all of the above secondary references teach that their click mechanisms produces a tactile feedback, which translates into a “click feeling”.
	With respect to claim 14, see the analysis above for the location of the click mechanism.  Similar to above, and regarding MPEP 2144.04(VI)C, it would have been 
	As for claims 18 and 20, with the click mechanism now on the pulley, these claims are met.

4.	Applicant's arguments have been fully considered but they are not persuasive.
	On pages 6-8 of the remarks, Applicant argues that none of the prior art has the detent recesses monolithic with the pulley.  However, the courts have addressed the obviousness of combining parts in In re Larson and MPEP 2144.04(V)B, as discussed above.
	At the end of page 8, Applicant argues that to rearrange parts, there must be a motivation.  However, in the KSR decision, the court ruled that when 2 variations are known for the same purpose, there need not be an explicitly stated motivation to modify.  One of ordinary skill will understand that it can be done either way.  In this case, it is known to have the click mechanism at the knob, or spaced from the knob (Anderson, Kramlich), and the results are predictable.
	On page 9 Applicant argues that the prior art does not show the shaft pulley, belt or protective cover, but the base reference to Shuji has all of these.
	Lastly, Applicant argues that the detent mechanism prevents excessively tight fastening.  However, it is permissible for the Examiner to have a different rationale to modify than Applicant.  See MPEP 2144 (IV).
	If Applicant would like to float any proposed amendments, they should feel free to call the Examiner any time.  Subject matter from withdrawn claims can be brought into .

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724